EXHIBIT 99.1 LODE STAR GOLD INC. FINANCIAL STATEMENTS At December 31, 2013 and 2012 and for the Years Ended December 31, 2013 and 2012 (Stated in U.S. Dollars) F-1 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Directors and Stockholder of Lode Star Gold Inc. We have audited the accompanying balance sheets of Lode Star Gold Inc. (the “Company”) as of December 31, 2013 and 2012, and the related statements of operations, stockholders’ deficiency and cash flows for each of the two years in the period ended December 31, 2013.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of the Company as of December 31, 2013 and 2012, and the results of its operations and its cash flows for each of the two years in the period ended December 31, 2013, in conformity with accounting principles generally accepted in the United States. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company has suffered recurring losses from operations, has negative operating cash flows, has a stockholders’ deficiency and is dependent upon obtaining adequate financing to fulfill its business activities.These factors raise substantial doubt about its ability to continue as a going concern.Management’s plans in regard to these matters are also discussed in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Vancouver, Canada “Morgan & Company LLP” November 5, 2014 Chartered Accountants PO Box 10007, 1488 – 700 West Georgia Street, Vancouver, British Columbia, Canada V7Y 1A1 Tel: (604) 687 – 5841 Fax: (604) 687 – 0075 Email: info@morgancollp.com F-2 LODE STAR GOLD INC. BALANCE SHEETS AT DECEMBER 31, 2 (Stated in U.S. Dollars) ASSETS Current assets Cash $ $ Mineral property Property and equipment, net Total assets $ $ LIABILITIES Current liabilities Accounts payable and accrued liabilities $ $ Due to related parties Total liabilities STOCKHOLDER’S DEFICIENCY Authorized: 250,000 voting common shares with a par value of $0.10 per share Issued: 2,000 common shares at December 31, 2013 and 2012 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficiency ) ) Total liabilities and stockholders' deficiency $ $ Contractual Obligations, Commitments And Subsequent Events (Note 8) The accompanying notes are an integral part of these financial statements. F-3 LODE STAR GOLD INC. STATEMENTS OF OPERATIONS (Stated in U.S. Dollars) For the Years Ended December 31 Revenue $
